DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-4, 9-11, and 16-17 are cancelled while claims 1, 5-8, 12-15, and 18-20 are amended. Claims 1, 5-8, 12-15, and 18-20 filed 2/15/22 are pending. This rejection is made non-final in reconsideration of the claim amendments which merely rolled up limitations from the dependent claims.
Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1: Statutory Category: Claims 1 and 5-7 are directed to a method, 8 and 12-14 are directed to a system, and 15 and 18-20 are drawn to a non-transitory computer readable memory medium, and all of which are statutory classes of invention.    
Step 2A - Prong 1: Judicial Exception Recited: Independent claims 1, 8, and 15 are directed to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), validating purchases of products in a physical store, in this case. The independent claims recite limitations which fall under commercial or legal interactions, which are done by using generally recited computing components. Specifically, the claims recite: “processing, in a physical store, a payment for a purchase of a product based on a product Identification Detail (ID) associated with the product in response to a user initiating the purchase… resulting in authorization of the payment; generating… confirmation data in response to the payment being authorized; generating… confirmation data in response to the payment being authorized; receiving, the confirmation data and the product ID associated with the product; updating, an inventory database of the physical store with the confirmation data and the product ID in response to receiving the confirmation and validating, the purchase of the product using the product ID and the updated inventory database in response to when the user is exiting the physical store, wherein validating the purchase comprises: obtaining the product ID from the product… while the user is exiting the physical store: comparing the product ID obtained… with the product ID and the confirmation data in the inventory database; in response to determining that the product ID is associated with the confirmation data in the inventory database, determining the purchase to be a valid purchase; and in response to determining the purchase to be the valid purchase, disabling… configured to restrict the user from exiting the physical store.” 
Although the processing and generating steps are done by a payment system, nothing in the claim language precludes the step from being practically done in the mind. Although the validating, receiving, and updating steps are done with a processor, nothing in the claim language precludes the step from being practically done in the mind. Furthermore, the obtaining, comparing, determining, and disabling steps can all be performed by a human as well. All of the recited steps are steps that would be performed in carrying out the abstract idea of validating purchases of products in a physical store. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generally recited computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A - Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of validating purchases of products in a physical store with generally recited claim elements such as processors, memory, payment system, inventory database, tracker system, and security system which only involve using the computer as a tool to automate and/or implement the abstract idea. Accordingly, the processors, memory, payment system, inventory database, tracker system, and security system are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors, memory, payment system, inventory database, tracker system, and security system to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 5, 12, and 18, the claims are directed to limitations which involve restricting the user from exiting the physical store. Although the claims recite the generally recited processor, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of validating purchases of products in a physical store, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 13, and 19, the claims are directed to limitations which involve a notification regarding an invalid purchase. Although the claims recite the generally recited processor, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of validating purchases of products in a physical store, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7, 14, and 20, the claims are directed to limitations which involve scanning a tag. Although the claims recite the generally recited scanner, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of validating purchases of products in a physical store, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
7. 	Claims 1, 5-8, 12-15, and 18-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Kangas (2009/0322529) in view of Hardie-Bick et al (GB 2,548,992).
Re Claims 1, 8, 15: Kangas discloses comprising: 
receiving, by at least one processor, the confirmation data and the product ID associated with the product (see [0065-0066] purchase confirmation received, [0020] discloses identifying code of item such as bar code or RFID security tag);
updating, by the at least one processor, an inventory database of the physical store with the confirmation data and the product ID in response to receiving the confirmation data (see [0049] block 515 disclose updating inventory list, serial number no longer on list. General retail store inventory database updated to reduce overall store inventory, reflecting item purchased in Block 520, [0039] update inventory list);
processing, by a payment system in a physical store, a payment for a purchase of a product based on a product Identification Detail (ID) associated with the product in response to a user initiating the purchase with the payment system, resulting in authorization of the payment (see [0034] processing purchase transactions, [0041] purchase transaction processing carried out, [0066] purchase verification message seen as analogous as authorization);
generating, by the payment system, confirmation data in response to the payment being authorized (see [0066] purchase confirmation message generated, therefore seen as confirmation data);
validating, with at least one processor, the purchase using the product ID and the updated inventory database in response to the user is exiting the physical store (see [0066] purchase confirmation received, [0032] may receive input from RFID sensors placed at store exit which includes validating purchase);
obtaining the product ID from the product using a tracker system while the user is exiting the physical store (see [0054] notification of item serial number and/or other item-identifying information of particular item by sensors located at store exit at Block 710);
comparing the product ID obtained via the tracker system with the product ID and the confirmation data in the inventory database (see [0070] comparing item identifiers from scanned RFID tags to purchased items lists); and
in response to determining that the product ID is associated with the confirmation data in the inventory database, determining the purchase to be a valid purchase (see [0070] discloses comparing, [0066] purchase verification message seen as determining purchase to be a valid purchase).
However, Kangas fails to disclose the following. Meanwhile, Hardie-Bick discloses:
and in response to determining the purchase to be the valid purchase, disabling, by the at least one processor, a security system configured to restrict the user from exiting the physical store (see page 6, lines 21-25, in order to disable exit alarm for an item 101 to 105, necessary for customer 106 or 107 to purchase item 101, page 7, lines 20-25 discloses security server disables alarms for first tag 108 so customer may exit retail environment without activating alarm 124).
From the teaching of Hardie-Bick, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kangas‘s invention with Hardie-Bick’s disclosure of disabling the security system in order for a customer who has made a valid purchase to not trigger any false alarms.
Re Claims 5, 12, 18: Kangas discloses in response to determining that the product ID is not associated with the confirmation data in the inventory database, determining, by the at least one processor, the purchase to be the invalid purchase, wherein determining the purchase to be the invalid purchase comprises enabling, with the at least one processor, a security system configured to restrict the user from exiting the physical store (see [0054] notifying security personnel when theft suspected).
Re Claims 6, 13, 19: Kangas discloses wherein determining the purchase to be the invalid purchase comprises providing, with the at least one processor, a notification related to the invalid purchase using at least one of an alarm system in the physical store and user equipment (see [0054] notifying security personnel when theft suspected).
Re Claims 7, 14, 20: Kangas discloses wherein obtaining the product ID using the tracker system comprises: scanning, with a scanner of the tracker system, a tag associated with the product to obtain the product ID embedded in the tag (see [0020] discloses scanning identifying code or bar code or RFID security tag).
Response to Arguments
8.	Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. With regards to 35 USC 103, the applicant argues that Hewett does not teach validating the purchase of the product using the product ID and the updated inventory database in response to the user exiting the store, wherein validating the purchase comprises obtaining the product ID from the product using a tracker system while the user is exiting the physical store; comparing the product ID obtained via the tracker system with the product ID and the confirmation data in the inventory database; in response to determining that the product ID is associated with the confirmation data in the inventory database, determining the purchase to be a valid purchase.” However, Kangas is relied upon to teach these disclosures above and the new Hardie-Bick reference is used to teach the disclosure of disabling the security system.
With respect to 35 USC 101, the Examiner respectfully disagrees to the Applicant’s arguments. The claims are still directed to an abstract idea of validating purchases of products in a physical store, which falls under commercial or legal interactions. Therefore, the claims are directed to an abstract idea.  The Specification and claims focus on validating purchases of products in a physical store, which falls under commercial or legal interactions, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Validating purchases of products in a physical store would fall directly under sales activities or behaviors or business relations, therefore not satisfying Prong 1 of Step 2A.
In regards to prong 2 of Step 2A, the claims recite processors, memory, payment system, inventory database, tracker system, and security system, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of validating purchases of products in a physical store. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of validating purchases of products in a physical store (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of validating purchases of products in a physical store. The claims of the instant application describe an improvement to a business process i.e., of validating purchases of products in a physical store, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 













Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Forehand (Exploring Wal-Mart Customer Acceptance of Radio Frequency Identification Technology at the Point-of-Sale: A Case Study, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687